Citation Nr: 1013555	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-13 439	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for radiculopathy of 
the right leg.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a stomach 
condition.

5.  Entitlement to service connection for a heart condition, 
claimed as a heart murmur.

6.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1996 to 
September 1996, and from June 2004 to August 2005, with 
additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

With respect to the service connection claim for 
hypertension, the Board observes that the Veteran has not 
claimed that such condition is the result of any exposure to 
herbicide during service within the Republic of Vietnam.  As 
such, this case is not subject to the stay pertaining to 
cases that may potentially be granted under proposed new 
presumptions of service connection on such basis.  

The issues of entitlement to service connection for a low 
back condition, radiculopathy of the right leg, a stomach 
condition, and sinusitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  There is no current diagnosis of a heart condition, to 
include a heart murmur.

2.  The Veteran was diagnosed with hypertension within one 
year following separation from service, and he continues to 
be treated for such condition.


CONCLUSIONS OF LAW

1.  A chronic heart condition, to include a heart murmur, was 
not incurred or aggravated during active duty service.  38 
U.S.C.A. §§ 1101, 1110¸ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  

2.  Hypertension was incurred during active duty service.  38 
U.S.C.A. §§ 1101, 1110¸ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  
As the Board's decision herein to grant service connection for 
hypertension constitutes a full grant of the benefit sought on 
appeal, no further action is necessary to comply with the VCAA 
and implementing regulations in this regard.

With respect to a heart condition, to include a heart murmur, 
the Veteran was advised in a December 2007 letter, prior to 
the initial unfavorable rating decision as to such issue, of 
the evidence and information necessary to substantiate his 
claim, the responsibilities of the Veteran and VA in obtaining 
such evidence, and the evidence and information necessary to 
establish a disability rating and an effective date, in 
accordance with Dingess/Hartman.  

Pertaining to the duty to assist, the Veteran's service 
treatment records and post-service VA treatment records have 
been obtained and considered.  The Veteran has not identified, 
and the record does not otherwise indicate, any outstanding 
medical records that are necessary to decide his claim.  
Additionally, the Veteran was provided with a VA general 
medical examination in February 2006, which addressed his 
claimed heart condition.  The Board notes that the Veteran's 
representative has argued that such VA examination is 
inadequate for adjudication purposes, in that it contains no 
nexus opinion as to the Veteran's claimed conditions.  
However, the representative specifically referred to the 
diagnoses of chronic low back pain, high blood pressure, and 
allergic rhinitis.  To the extent that such arguments pertain 
to the other issues on appeal, all such issues other than a 
heart condition are being remanded for further development, to 
include a nexus opinion.  Further, the Board finds herein that 
the evidence of record does not demonstrate a current 
diagnosis of a heart condition, to include a heart murmur, it 
is not necessary to obtain a nexus opinion in this regard.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including hypertension, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a compensable degree within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

With respect to hypertension, the Veteran asserts that he was 
diagnosed with high blood pressure during service.  He states 
that he experienced stress as a result of being activated 
from the Reserves, and his blood pressure has been 
uncontrolled since that time.  He further states that he had 
difficulty receiving treatment for such condition while 
serving in Iraq.  See March 2009 substantive appeal.

The Veteran's service treatment records include several 
notations relating to hypertension.  In particular, an April 
2000 periodic examination report, between his periods of 
active duty, notes "borderline diastolic" and defect of 
"blood pressure."  During active duty, there are several 
notations of blood pressure readings, with no interpretations 
as to such results.  See, e.g., August 2004 and July 2005 
examination reports.  After separation from active duty, a 
December 2005 VA treatment record reflects a diagnosis of 
hypertension.  Similarly, at a February 2006 VA examination 
for compensation and pension purposes, the Veteran was 
diagnosed with "high blood pressure de novo," never 
treated, and was advised to start arterial hypertension 
treatment.  An October 2006 VA treatment record notes a 
diagnosis of hypertension, controlled at this time.  In March 
2009, the Veteran reported that he continues to be treated 
for high blood pressure.  

The Board notes that there is no medical opinion of record as 
to whether the Veteran's current hypertension is related to 
service.  However, the evidence reflects that he was 
diagnosed with hypertension within one year following his 
separation from active duty in August 2005, and he continues 
to be treated for such condition.  As such, service 
connection for hypertension is warranted on a presumptive 
basis, pursuant to 38 C.F.R. §§ 3.307 and 3.309, and this 
claim is granted. 

With respect to a heart condition, the Veteran asserts that 
service connection is warranted because he was told during 
his examination upon separation from active duty that he had 
a heart murmur due to high blood pressure.  The Veteran's 
service treatment records reflect no documentation of a 
diagnosed heart murmur.  However, the Board notes that the 
Veteran is competent to testify as to what the separation 
examiner told him regarding the existence of such condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Nevertheless, regardless of whether the Veteran was 
diagnosed with a heart murmur during service, the evidence of 
record reflects no current heart condition, to include a 
heart murmur.  

The Board notes that the Veteran has not claimed to have been 
diagnosed with a heart murmur since his separation 
examination.  Rather, he refers to his continued treatment 
for high blood pressure.  See March 2009 substantive appeal.  
Moreover, the nature of heart conditions, to include a heart 
murmur, is such that the Veteran is not competent to testify 
to a current diagnosis, as such question requires specialized 
knowledge, training, or experience.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. 
at 308.  As such, the only competent evidence as to the 
existence of a current heart condition is in the medical 
evidence of record.  

In this regard, VA treatment records dated in November 2005 
and October 2006 reflect that the Veteran's heart had a 
regular rhythm and no murmurs, clicks, or gallops.  The 
February 2006 VA examiner also recorded a regular heart 
rhythm, with no murmur and no extra or abnormal sounds, and 
normal pulses and peripheral circulation.  To the extent that 
the Veteran has a current diagnosis of atrial or arterial 
hypertension, which may affect the heart, such findings are 
contemplated by the grant of service connection for 
hypertension, as discussed above.  There is no indication of 
any other possible heart condition in the medical evidence of 
record.  

Therefore, the weight of the evidence fails to establish a 
current heart condition, to include a heart murmur.  As there 
is no evidence of a current disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the preponderance of the evidence is 
against the Veteran's service connection claim for a heart 
condition, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.


ORDER

Service connection for a heart condition, to include a heart 
murmur, is denied.

Service connection for hypertension is granted.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's remaining claims.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As a preliminary matter, the Board notes that the Veteran has 
two separate periods of active duty service, i.e., from 
January 1996 to September 1996 and from June 2004 to August 
2005, as well service in the U.S. Army Reserve (Reserve) both 
before and after such periods.  As discussed below, service 
treatment records indicate that the Veteran was treated for 
complaints possibly relating to his current claims during 
periods when he was not on active duty.  Service connection 
may be granted where a claimant is disabled from a disease or 
injury incurred or aggravated in the line of duty during a 
period of active duty for training (ACDUTRA), or from an 
injury incurred or aggravated in the line of duty during a 
period of inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The Board notes that 
verification of all periods of service was previously 
requested in connection with requests for the Veteran's 
service treatment records.  See, e.g., February 2007 letter.  
However, it does not appear that any such information that 
was obtained has been associated with the claims file.  As 
such, a complete and accurate accounting of the dates of the 
Veteran's ACDUTRA and INACDUTRA service periods must be 
obtained and associated with the claims file upon remand.  

For the following reasons, the Board finds another VA 
examination is necessary for a fair adjudication of each of 
the Veteran's remaining claims, to include an opinion as to 
whether the claimed conditions were incurred or aggravated as 
a result of service.  Any nexus opinion should specifically 
reflect consideration of whether such conditions are the 
result of any injury or disease during any period of active 
duty service, as well as periods of ACDUTRA and INACDUTRA, as 
appropriate.  

Turning to the Veteran's specific claims, as it appears that 
his claimed low back condition and right leg radiculopathy 
may be related, they will be addressed together for the 
purposes of his remand.  In this regard, evidence of record 
reflects treatment for low back pain during service in the 
Reserve, as well as during active duty service.  See, e.g., 
service treatment records dated in April and August 2000, 
July 2005, and April to June 2006.  Additionally, the Veteran 
was treated for right hip pain during service in the Reserve 
in April 1996, and he reported pain down the right leg at his 
examination upon separation from active duty in July 2005.  
He was diagnosed at VA examinations conducted in February 
2006 with chronic low back pain with L5-S1 disc bulging, 
producing radiculitis to the right leg, as well as 
straightening of lumbar lordosis due to muscle spasm, based 
on x-rays and a prior CT scan.  See February 2006 general 
medical and spine examination reports.  However, the VA 
examiners did not offer an opinion as to whether the 
Veteran's current low back condition and/or right leg 
radiculopathy are related to service.  As such, upon remand, 
the Veteran should be scheduled for a VA spine examination to 
determine the nature and etiology of any current low back 
condition or associated neurological conditions, including 
but not limited to right leg radiculopathy.  The examiner 
should specifically offer an opinion as to whether any such 
conditions preexisted the Veteran's military service and was 
aggravated as a result of service, or whether such conditions 
are otherwise related to service.

Similarly, there is evidence of treatment and complaints for 
sinusitis and possible sinus-related symptoms during active 
duty service, as well as during periods of service in the 
Reserve.  See, e.g., service treatment records dated in 
September 1995, February and July 1996, August 2000, July 
2004, and July 2005.  Further, the Veteran was diagnosed with 
allergic rhinitis and mild septal deviation at the February 
2006 VA general medical examination.  However, it is unclear 
whether such post-service conditions are chronic, and the 
examiner did not offer an opinion as to whether such 
conditions are related to service.  Upon remand, the Veteran 
should be scheduled for a VA examination to determine whether 
he currently has a chronic sinus condition.  If so, the 
examiner should offer an opinion as to whether any such 
condition preexisted the Veteran's military service and was 
aggravated as a result of service, or whether such condition 
is otherwise related to service.

Additionally, while the Veteran's service treatment records 
reflect complaints of abdominal pain, heartburn, and 
indigestion during active duty service in May 2005 and July 
2005, it is unclear whether he currently has a chronic 
stomach condition.  In this regard, at the February 2006 VA 
examination, the Veteran was diagnosed with 
hypercholesterolemia, with no gastric pathology other than a 
history of hyperacidity.  He was further noted to have a 
stomachache as a side effect of his low back treatment at 
that time.  VA treatment records dated in October 2006 
indicate that the Veteran was prescribed gastric medications 
for stomach pain, and an endoscopy showed gastritis and 
"HH."  However, it is unclear whether there is a current 
chronic stomach condition, or whether any such condition is 
related to service.  As such, the Veteran should be scheduled 
for a VA examination to determine whether he currently has a 
chronic stomach condition, and whether any such condition was 
incurred or aggravated during service.

Further, there is an indication that there may be outstanding 
post-service treatment records that are pertinent to the 
Veteran's remaining claims.  In particular, a November 2005 
VA treatment record reflects that the Veteran was treated for 
right flank pain to the leg at the San Cristobal ER 
(emergency room), but such records are not in the claims 
file.  In addition, the most recent VA treatment records in 
the claims file are dated in February 2007.  As such, the 
Veteran should be requested to identify any post-service 
treatment providers as to his claimed conditions, and 
reasonable efforts should be made to obtain such records.  
Additionally, if there is an indication that any service 
treatment records remain outstanding, to include for any 
periods of service in the Reserve, such records should be 
obtained and associated with the claims file.  Any records 
obtained should be associated with the claims prior to 
scheduling the VA examinations.  

Finally, as the Veteran has not been advised of the 
requirements to substantiate a claim for service connection 
based on aggravation of a preexisting condition, he should be 
provided with such notice and allowed an appropriate time to 
respond.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice, specifically to 
include notice as to service connection 
based on aggravation of a preexisting 
condition, as provided in 38 C.F.R. 
§§ 3.304(b) and 3.306. 

2.  Contact the appropriate 
authorities, including but not limited 
to the National Personnel Records 
Center (NPRC), to obtain a complete 
listing of the Veteran's periods of 
active service, specifically to include 
the precise dates of all periods of 
active duty, as well as periods of 
ACDUTRA and INACDUTRA performed during 
his enlistment in the U.S. Army 
Reserve.  

3.  Contact the appropriate authorities 
to obtain any outstanding service 
treatment records, to include any 
records dated from February 2007 
forward.

4.  Request the Veteran to identify any 
outstanding VA or private treatment for 
any symptoms of a low back condition, 
right leg radiculopathy, stomach 
condition, or sinus condition.  After 
obtaining the necessary authorizations, 
request copies of any such records, 
including but not limited to any 
records from the San Cristobal ER dated 
in November 2005, and from VA  
facilities dated from February 2007 
forward. 

5.  All requests and all responses for 
the above-described personnel and 
treatment records, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.  See 38 C.F.R. 
§ 3.159(c)&(e).

6.  After completing the above-
described development, schedule the 
Veteran for appropriate VA 
examinations, specifically to include a 
spine examination, with the appropriate 
medical professional(s), to determine 
the nature and etiology of any current 
low back condition, right leg 
radiculopathy, chronic stomach 
condition, and/or chronic sinus 
condition.  The entire claims file and 
a copy of this remand should be made 
available to each examiner for review, 
and such review should be noted in the 
examination reports.  All necessary 
tests and studies should be conducted.

The examiners are requested to respond 
to the questions specified below, as 
applicable.  Any opinion offered must 
be accompanied by a complete rationale, 
which should reflect consideration of 
all lay and medical evidence of record.  
Further, any nexus opinion should 
reflect consideration all periods of 
active service, including periods of 
active duty as well as periods of 
ACDUTRA and INACDUTRA in the U.S. Army 
Reserve, as verified upon remand.  If 
an opinion as to any of these matters 
cannot be offered without resorting to 
speculation, the examiner should 
indicate such in the examination report 
and explain why a non-speculative 
opinion cannot be offered.  

(a)  Does the Veteran currently 
have a low back condition and/or 
right leg radiculopathy?  If so, 
please identify each condition, 
including any associated 
neurological symptoms.  Also, 
please state whether each 
condition is the result of an 
identifiable disease or injury, as 
well as the approximate date of 
such disease or injury.  

(1)  For each currently 
diagnosed condition, is it at 
least as likely as not 
(probability of 50 percent or 
more) that such condition was 
first incurred during a 
period of active duty service 
(i.e., from January 1996 to 
September 1996, or from June 
2004 to August 2005), or 
during any period of ACDUTRA 
or INACDUTRA, as identified 
upon remand?  If so, please 
identify the applicable 
period of service.  

(2)  For any condition that 
was not first incurred during 
any such period, was such 
condition permanently 
worsened beyond its natural 
progression (aggravated) 
during any subsequent period 
of active duty service, 
ACDUTRA, or INACDUTRA?

(3)  If any current condition 
was not incurred or 
aggravated during a period of 
active duty service, ACDUTRA, 
or INACDUTRA, is it at least 
as likely as not (probability 
of 50 percent or more) that 
such condition is otherwise 
related to an in-service 
incident?

(b)  Does the Veteran currently 
have a chronic sinus condition, to 
include sinusitis, and/or a 
current stomach condition?  If so, 
please identify each such 
condition.  Also, please state 
whether any such condition is the 
result of an identifiable disease 
or injury, as well as the 
approximate date of such disease 
or injury.  

(1)  For each currently 
diagnosed condition, is it at 
least as likely as not 
(probability of 50 percent or 
more) that such condition was 
first incurred during a 
period of active duty service 
(i.e., from January 1996 to 
September 1996, or from June 
2004 to August 2005), or 
during any period of ACDUTRA 
or INACDUTRA, as identified 
upon remand?  If so, please 
identify the applicable 
period of service.  

(2)  For any condition that 
was not first incurred during 
any such period, was such 
condition permanently 
worsened beyond its natural 
progression (aggravated) 
during any subsequent period 
of active duty service, 
ACDUTRA, or INACDUTRA?

(3)  If any current condition 
was not incurred or 
aggravated during a period of 
active duty service, ACDUTRA, 
or INACDUTRA, is it at least 
as likely as not (probability 
of 50 percent or more) that 
such condition is otherwise 
related to an in-service 
incident?

7.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claims based 
on all lay and medical evidence of 
record.  All potential theories for 
service connection should be 
considered, to include aggravation of a 
preexisting condition, as appropriate.  
If the claims remain denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case and all relevant 
law, including but not limited to 38 
C.F.R. §§ 3.304(b) and 3.306.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


